UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-6597


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LOUIS MICHAEL LAZORWITZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:04-cr-00161-F-1; 5:06-cv-00293-F)


Submitted:   March 31, 2010                 Decided:   April 23, 2010


Before KING, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Louis Michael Lazorwitz, Appellant Pro Se. Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Louis Michael Lazorwitz seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.   2009)    motion.           The     order      is    not    appealable        unless   a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                       A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”            28     U.S.C.       § 2253(c)(2)       (2006).        A

prisoner       satisfies         this        standard        by        demonstrating        that

reasonable      jurists      would         find      that    any       assessment     of     the

constitutional       claims       by     the    district      court       is   debatable      or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Lazorwitz

has   not     made   the    requisite          showing.           Accordingly,        we    deny

Lazorwitz’s      motion      for       a     certificate          of    appealability       and

dismiss the appeal.              We dispense with oral argument because the

facts   and    legal    contentions            are    adequately         presented     in    the

materials      before      the    court        and    argument         would   not    aid    the

decisional process.

                                                                                     DISMISSED



                                                2